DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-42  allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 21, and 41, for an extra-cardiovascular implantable cardioverter defibrillator system and method comprising a sensing module configured to receive a cardiac electrical signal from a patient’s heart; a high voltage therapy module including: a first capacitor having a first capacitance and being chargeable to a shock voltage amplitude; a high voltage charging circuit configured to charge the first capacitor to the shock voltage amplitude for delivering a cardioversion/defibrillation shock pulse; control the high voltage therapy module to deliver at least one charge balanced cardiac pacing pulse via the pacing electrode vector by: controlling the high voltage charging circuit to charge the first capacitor to a pacing voltage amplitude that is less than the shock voltage amplitude; controlling the high voltage therapy module to deliver a second pulse after the first pulse, the second pulse having a second polarity opposite the first polarity, the second pulse balancing the electrical charge delivered during the first pulse for pacing the patient’s heart has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1.
Regarding independent claim 42, for an extra-cardiovascular implantable cardioverter defibrillator system comprising determine that charge balanced pacing criteria are satisfied; in response to detecting the need for cardiac pacing and determining that the charge balanced pacing criteria are satisfied, control the high voltage therapy module to deliver at least one charge balanced cardiac pacing pulse via the pacing electrode vector by: controlling the high voltage charging circuit to charge the first capacitor to a pacing voltage amplitude that is less than the shock voltage amplitude has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 42..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792